Title: [Tuesday May 21. 1776.]
From: Adams, John
To: 


      Tuesday May 21. 1776. Three Letters from General Washington, inclosing Letters and Papers of Intelligence from England, and a Copy of the Treaties made by his Britannic Majesty with the Duke of Brunswick for 4084 of his Troops; and with the Landgrave of Hesse Cassel for 12,000 of his Troops; and with the Count of Hanau for 668 of his Troops.
      A Letter from William Palfrey with a Copy of his Weekly Account,
      A Letter from John Langdon to General Washington
      A Petition from Samuel Austin, John Rowe, S. Patridge Partridge, Samuel Dashwood and John Scollay of Boston:
      Resolved that the said Letters and Papers and Petition be referred to a Committee of five; that the said Committee be directed to extract and publish the Treaties, and such parts of the Intelligence as they think proper: also to consider of an Adequate reward for the Person who brought the Intelligence; and that they prepare an Address to the foreign Mercenaries, who are coming to invade America.
      The Members chosen Mr. John Adams, Mr. William Livingston, Mr. Jefferson, Mr. R. H. Lee and Mr. Sherman.
      The Committee to whom the Letter of the 10th from General Lee was referred brought in their report, which was read, and after some Debate
      Resolved that the farther Consideration thereof be postponed till the Arrival of General Washington.
      The Committee to whom the Letters from General Washington, Major General Schuyler, and the Commissioners in Canada were referred, brought in their report which was read.
      Resolved that the Consideration thereof be postponed till tomorrow.
     